No. 4-07-0862              Filed 9/26/08

                     IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT

HARVEY PARK DISTRICT,                  )    Direct Appeal of an
          Petitioner-Appellant,        )    Order of the Illi-
          v.                           )    nois Labor Relations
THE AMERICAN FEDERATION OF             )    Board, State Panel,
PROFESSIONALS; THE ILLINOIS LABOR      )    No. S-CB-07-023
RELATIONS BOARD, STATE PANEL; JACKIE   )
GALLAGHER, MICHAEL HADE, CHARLES       )
HERNANDEZ, REX PIPER, and MICHAEL      )
COLI, the Members of Said Board and    )
Panel in Their Official Capacity Only; )
and JOHN BROSNAN, Executive Director   )
of Said Board in His Official Capacity )
Only,                                  )
          Respondents-Appellees.       )
_________________________________________________________________

          JUSTICE McCULLOUGH delivered the opinion of the court:

          Petitioner, Harvey Park District (District), appeals

the decision of respondent Illinois Labor Relations Board, State

Panel (Board), finding the refusal of respondent, American

Federation of Professionals (Union), to sign a collective-bar-

gaining agreement following a failed ratification vote was not an

unfair labor practice within the meaning of the Illinois Public

Labor Relations Act (Act) (5 ILCS 315/1 through 27 (West 2006)).

Harvey Park District v. American Federation of Professionals, 23

Pub. Employee Rep. (Ill.) par. 132, No. S-CB-07-023 (Illinois

Labor Relations Board, State Panel, September 10, 2007) (herein-

after 23 Pub. Employee Rep. (Ill.) par. 132).   The District

argues that the Board erred in holding that the failed ratifica-
tion vote provided adequate grounds to resume bargaining because

the Union did not notify the District that the collective-bar-

gaining agreement required ratification and approval by the

membership.   We affirm.

          In July 2005, the Board certified the Union as the

exclusive representative of certain public employees of the

District and the parties began negotiating the terms of an

initial collective-bargaining agreement.    The parties did not

identify ground rules for the bargaining sessions.    The District

representative advised the Union representatives that he did not

have authority to make a binding agreement without the approval

of the District's board of commissioners.    The Union's constitu-

tion provides that "[a] collective[-]bargaining agreement must be

ratified and approved by a majority of the members covered by

said agreement present and voting on the question by secret

ballot before the same shall be executed on behalf of the Union."

          On September 20, 2006, the District representative and

Union representatives reached an accord on the terms of an

agreement.    On September 21, 2006, the agreement was "officially

and publicly ratified" by the District and signed by the presi-

dent of the District's board of commissioners.    Also on September

21, 2006, the Union conducted a ratification vote.    The member-

ship rejected the agreement, identifying five issues: "(1) more

money, (2) part-time employees not having equality in the con-


                                - 2 -
tract, (3) termination being at will, (4) recall rights, [and]

(5) subcontracting of the grass."   On September 22, 2006, the

Union representatives advised the District representative that

its membership had rejected the agreement and requested that the

District and Union representatives resume bargaining.      The

District refused, claiming the parties had an agreement on

September 20, 2006, and demanded the Union representatives sign

the document.

          In October 2006, the District filed an unfair labor

practice charge with the Board, stating that on September 20,

2006, the District and the Union, by their representatives, fully

agreed to all of the provisions of a collective-bargaining

agreement and "[d]espite repeated requests, the Union has failed

to sign the [a]greement."   In June 2007, the executive director

of the Board dismissed the unfair labor practice charge, stating:

          "[T]he Board has not yet spoken to the issue

          contained in this charge.    Specifically, the

          District's claim is essentially that the

          Union must have specifically reserved its

          right to present the tentative agreement to

          the membership in order to establish a right

          to continue negotiations thereafter.

                ***

                Accordingly, one factor that leads to an


                               - 3 -
          administrative dismissal of the charge is

          that it allows for direct access to the Board

          via an appeal of the [d]ismissal."   23 Pub.

          Employee Rep. (Ill.) par. 132, at 580 (Execu-

          tive Director's dismissal order).

          Further, the executive director opined that "a dis-

missal is appropriate on the merits," stating:

          "The [District's] position on this matter is

          that the Union is required to specifically

          put an employer on notice of its intent to

          have a membership ratification vote in order

          to establish a right to further negotiations

          in the event that the membership rejects the

          agreement.   This position might have more

          merit were it not that contract ratification

          votes are a nearly universal component of the

          bargaining process.

               ***

               In sum, I find that a failed contract

          ratification vote is sufficient basis for the

          Union's demand to continue negotiations, and

          that the [Union] did not waive its right to

          such a vote if it failed to specifically

          notify the [c]harging [p]arty of its intent


                                - 4 -
          to do so.    ***   Clearly, party representa-

          tives present at negotiations are bound to

          support tentative agreements or advise their

          counterpart in advance that they will not do

          so, and party representatives are required to

          keep their proposals and representations in

          line with the parameters set by the princi-

          pals.    The District does not assert that the

          Union's representatives acted in blatant

          disregard of the negotiation process by

          bringing the tentative agreement to the mem-

          bership.    There is no evidence or assertion

          that the Unions's negotiation team actively

          encouraged the membership to reject the

          agreement."    23 Pub. Employee Rep. (Ill.)

          par. 132, at 580 (Executive Director's dis-

          missal order).

          In August 2007, the Board upheld the executive direc-

tor's dismissal.    This appeal followed.

          Judicial review of an agency's decisions is governed by

the Administrative Review Law (Review Law) (735 ILCS 5/3-101

through 113 (West 2004)).     5 ILCS 315/9(i) (West 2004); City of

Belvidere v. Illinois State Labor Relations Board, 181 Ill. 2d
191, 204, 692 N.E.2d 295, 301-02 (1998).     The Review Law speci-


                                 - 5 -
fies that judicial review of a final administrative decision

extends to all questions of law and fact presented in the record.

735 ILCS 5/3-110 (West 2004).

          The Board's findings of fact are held prima facie true

and correct and will only be reversed on appeal if they are

against the manifest weight of the evidence.     Illinois Fraternal

Order of Police Labor Council v. Illinois Local Labor Relations

Board, 319 Ill. App. 3d 729, 736, 745 N.E.2d 647, 653 (2001).     A

decision is against the manifest weight of the evidence only if

the opposite conclusion is clearly evident.     City of Tuscola v.

Illinois State Labor Relations Board, 314 Ill. App. 3d 731,

733-34, 732 N.E.2d 784, 786 (2000).     Where the issue before the

reviewing court involves the Board's conclusions of law, however,

the court's review is de novo.    Illinois Fraternal Order of

Police, 319 Ill. App. 3d at 736, 745 N.E.2d at 653.

          The District alleges the Union violated sections 7 and

10(b)(4) of the Act.   Section 7 of the Act provides that a public

employer and the labor organization have the authority and duty

to bargain collectively with regard to matters directly affecting

wages, hours, and conditions of employment.    5 ILCS 315/7 (West

2004).   Section 10(b)(4) of the Act provides that a labor organi-

zation commits an unfair labor practice if the labor organization

or its agents refuse to bargain collectively in good faith with a

public employer.   5 ILCS 315/10(b)(4) (West 2004).


                                - 6 -
          The Act does not itself require ratification and

approval of a collective-bargaining agreement by a majority of

the members.   In this case, however, the Union's own constitution

mandates that collective-bargaining agreements be ratified and

approved by a majority of the members "before the same shall be

executed on behalf of the Union."    The Labor Management Reporting

and Disclosure Act of 1959 (Disclosure Act) requires a union to

file its constitution and bylaws with the Secretary of Labor (29

U.S.C. §431(a) (2000)), and the contents are public information

(29 U.S.C. §435(a) (2000)).   The Disclosure Act was the product

of congressional concern with widespread abuses of power by union

leadership.    Finnegan v. Leu, 456 U.S. 431, 435, 72 L. Ed. 2d
239, 243, 102 S. Ct. 1867, 1870 (1982).   The Disclosure Act's

primary aim was to ensure that labor organizations were governed

democratically and were responsive to the will of their

rank-and-file members.    Finnegan, 456 U.S. at 435-36, 72 L. Ed.
2d at 244, 102 S. Ct. at 1870.

          Although the District contends that "negotiators are

presumed to have authority, or at the least apparent authority to

negotiate and agree to a collective-bargaining agreement unless

clearly, unequivocally, and expressly preserved at the bargaining

table," in the present case (1) there is no past history which

indicates that ratification is not necessary, (2) the parties did

not identify ground rules for the bargaining sessions, (3) the


                                 - 7 -
constitution requires ratification by the membership, (4) no

Union representative stated that it was not bound by majority

ratification, and (5) the District representative did not act in

a way to clarify the Union representatives' authority.   This

court has not been presented with any evidence showing that the

Union representatives had authority to conclude agreements

without membership ratification.

           The District's insistence that the contract not be

ratified and approved by a majority of the employees attempts to

bargain, not with respect to matters directly affecting wages,

hours, and conditions of employment, but with respect to a matter

which was exclusively within the internal domain of the Union.

Members of a union have the right to determine the extent of

authority delegated to their bargaining unit.   It is within their

province to determine whether or not their bargaining unit may

enter into a binding contract with or without membership ratifi-

cation.   It is not an issue which the District can insist upon

without mutual agreement by the Union, any more than the Union

can insist that the contract be submitted to a governing body of

the District.   Although the Union, as the exclusive representa-

tive of certain public employees of the District, could negotiate

an agreement on behalf of the employees it represented, its

constitution requires a collective-bargaining agreement be

ratified and approved by a majority of the members before it is


                               - 8 -
executed on behalf of the Union.

          The cases upon which the District relies do not support

its claims because they (1) do not mandate that a union must

provide notice to an employer that the collective-bargaining

agreement requires ratification and approval by the membership,

(2) do not reference a constitutional requirement of ratification

by the members, (3) refer to ground rules for the bargaining

sessions not found in the instant case, (4) reference a signed

collective-bargaining agreement not found in the present case,

and (5) rely on a bargaining history or pattern not found in this

case to establish authority to conclude a contract in current

negotiations.   See Board of Education v. Sered, 366 Ill. App. 3d
330, 337, 850 N.E.2d 821, 828 (2006) (negotiation ground rules

required that each party attending the negotiations have the

authority to enter into a binding agreement); Truck Drivers, Oil

Drivers, Filling Stations & Platform Workers Union Local 705,

International Brotherhood of Teamsters v. Village of Maywood, 10

Pub. Employee Rep. (Ill.) par. 2018, No. S-CA-92-147, at X-102

(Illinois State Labor Relations Board, April 26, 1994) (in prior

negotiations, village manager had served as village’s sole

bargaining representative and had signed parties previous bar-

gaining agreement on behalf of village); American Federation of

State, County & Municipal Employees, Council 31 v. City of

Burbank, 4 Pub. Employee Rep. (Ill.) par. 2048, No. S-CA-88-19,


                               - 9 -
at 339 (Illinois State Labor Relations Board, November 7, 1988)

("members of the City negotiating team never indicated that they

had sufficient authority to bind the City.    In addition, the

ground rules provided that no agreement would become final until

ratified by the respective principals").

          In the instant case, the executive director found there

were no explicit discussions between the District and the Union

during the negotiations in which the parties agreed that member-

ship ratification was not needed to establish a contract, noting

"contract ratification votes are indeed a nearly universal

component of the bargaining process."    23 Pub. Employee Rep.

(Ill.) par. 132, at 579 (Executive Director's dismissal order).

In fact, the Union's constitution provides that "[a]

collective[-]bargaining agreement must be ratified and approved

by a majority of the members covered by said agreement present

and voting on the question by secret ballot before the same shall

be executed on behalf of the Union."    The Board upheld the

dismissal of the executive director.    Because (1) the parties did

not explicitly agree that any agreement between the negotiators

did not require ratification by the employees, (2) the Union's

constitution required membership ratification as a prerequisite

to entering a binding agreement, (3) no Union representative

indicated he had authority to enter into a binding agreement

without membership ratification, and (4) there was no established


                             - 10 -
history of entering into bargaining agreements without such

ratification, it was within the authority of the Board, on this

record, to dismiss the charge.

          For the reasons stated, we affirm the Board's decision.

          Affirmed.

          APPLETON, P.J., and MYERSCOUGH, J., concur.




                             - 11 -